Name: Commission Regulation (EEC) No 1011/84 of 10 April 1984 amending for the third time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  marketing
 Date Published: nan

 13 . 4 . 84 Official Journal of the European Communities No L 101 / 17 COMMISSION REGULATION (EEC) No 1011/84 of 10 April 1984 amending for the third time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts of wine, the use of the descriptive terms indicated should have to conform to analytical criteria, which should be indicated on the label ; whereas this would facilitate consumer choice ; Whereas the German and Dutch versions of the second indent of Article 16 ( 1 ) of Regulation (EEC) No 997/81 differ manifestly from the versions in the other official Community languages ; whereas those two versions should be amended to make the provision uniform in all the official languages ; whereas, to the same end, footnote (8) in the Greek version of Annex III, point III (Greece) should be deleted ; Whereas several additions or corrections should be made to the lists contained in Annexes II , III and IV to Regulation (EEC) No 997/81 in accordance with requests by certain non-member countries and in compliance with the general rules laid down by Council Regulation (EEC) No 355/79 (*), as last amended by Regulation (EEC) No 3685/81 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 54 (5) thereof, Whereas Commission Regulation (EEC) No 997/81 (3), as last amended by Regulation (EEC) No 1224/83 (4), lays down detailed rules for the description of wines and grape musts ; whereas experience gained in applying the said Regulation has shown that a number of amendments need to be made ; Whereas, in order to give the bottler more freedom as regards the manner in which he presents the manda ­ tory information on wine labels, and in particular to permit the use of additional labels for all the manda ­ tory information required on imported wines, the principle should be laid down that all the mandatory information may be grouped together in the same field of vision rather than on a single label ; Whereas, in the interests of the consumer, it should be specified that the actual or total alcoholic strength indicated on the label must be that determined by analysis ; whereas the figure giving the alcoholic strength must, nonetheless, for the sake of simplifica ­ tion , be able to be rounded off within certain limits ; whereas experience shows that the tolerance permitted hitherto should be revised ; Whereas Australia has asked to be allowed to export to the Community wines bearing the name of two vine varieties and, in order to avoid discrimination between imported wines and Community wines as regards description , an addition should be made to Regulation (EEC) No 997/81 concerning the description of Australian wines ; Whereas, having regard to the importance of the resi ­ dual sugar content for the description of certain types HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 997/81 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The mandatory information on the label required by Articles 2 ( 1 ), 12 ( 1 ), 22 ( 1 ), 27 ( 1 ), 28 ( 1 ) and 29 ( 1 ) of Regulation (EEC) No 355/79, and that made mandatory by the Member States under Articles 3 (2), 13 (2) and 23 (2) or by the Commis ­ sion under Article 30 (3) of that Regulation :  shall be grouped together in the same field of vision on one or more labels affixed to the same container or directly on the container itself, and (') OJ No L 54, 5. 3 . 1979 , p. 1 . ( 2) OJ No L 163, 22. 6 . 1983 , p. 48 . (3) OJ No L 106, 16 . 4. 1981 , p. 1 . (4) OJ No L 134, 21 . 5 . 1983 , p. 1 . 0 OJ No L 54, 5 . 3 . 1979, p. 99. ( «) OJ No L 369, 24 . 12 . 1981 , p. 1 . No L 101 / 18 Official Journal of the European Communities 13 . 4. 84  shall be in lettering which is clear, legible, inde ­ lible and sufficiently large to show up clearly against the background on which it is printed and such as to be clearly distinguishable from all other writing and designs on the label . However, the mandatory information relating to the importer may be outside the field of vision in which the other mandatory information is contained.' 2 . Article 8 ( 1 ) is replaced by the following : ' 1 . The information regarding actual alcoholic; strength referred to in Articles 2 (2) (f), 1 2 (2) (g), 22 ( 1 ) (b), 27 (2) (d), 28 (2) (f) and 29 ( 1 ) (b) of Regula ­ tion (EEC) No 355/79 shall be given as a unit or half-unit percentage by volume. Without prejudice to the margins of error specified in the reference method of analysis used pursuant to Commission Regulation (EEC) No 1 108/82 ('), the alcoholic strength indicated may not be more than 0,3 % vol more or more than 0,5 % vol less than the strength determined by analysis . The figure expressing the actual alcoholic strength shall be followed by the symbol "% vol" and may be preceded by the words "alcoholic strength" or "actual alcohol". of tartaric acid per litre is not more than two grams per litre below the residual sugar content, or  10 grams per litre maximum in the case of quality wines psr entitled to the appellation "Frascati", for a transitional period ending on 31 August 1985 ; (b) "demi-sec", "halbtrocken", "abboccato", "medium dry", "halvt0r" or "r|nU;r|po £", only if the wine in question has a residual sugar content exceeding the figures specified in (a) but not exceeding :  12 grams per litre , or  18 grams per litre where the total acidity content is fixed pursuant to the first indent of the second subparagraph ; (c) "moelleux", " lieblich", "amabile", "medium", "medium sweet", "halvsed", or "rno-iy^UKO^, only if the wine in question has a residual sugar content exceeding the figures specified in (b) but not exceeding 45 grams per litre ; (d) "doux", "siifl", "dolce", "sweet", "sad", or "yXvKXxf, only if the wine in question has a residual sugar content of at least 45 grams per litre . (&gt;) OJ No L 133, 14. 5 . 1982, p. 1 . 3 . Article 12 (2) (a) is replaced by the following : '(a) Austria , the United States of America, New Zealand and Australia to be described by the names of two vine varieties, provided these wines are obtained entirely from the varieties indicated . In such case the percentage of each of the varieties contained in the wine may be specified if such information is provided for in the national provisions of the country concerned in respect of its domestic market ;' 4 . Article 1 3 (6) is replaced by the following : '6 . Pursuant to Articles 2 (2) (h), 12 (2) (k), 27 (2) (i ) and 28 (2) (k) of Regulation (EEC) No 355/79, the following terms may be used as appropriate : (a) "sec", "trocken", "secco" or "asciutto", "dry", "t0r" or " £r)po only if the wine concerned has a residual sugar content of :  four grams per litre maximum, or  nine grams per litre maximum where the level of the total acidity expressed as grams Member States may prescribe  in respect of the use of the terms referred to in (b) and (c) of the first subparagraph in the case of certain quality wines psr obtained in their territory, the minimum total acidity as an additional analysis criterion .  in respect of the use of the terms referred to in (d) of the first subparagraph, a minimum resi ­ dual sugar content of not less than 35 grams per litre, provided that such a requirement is laid down in the national provisions governing production . The Commission shall publish the measures adopted by Member States pursuant to the second subparagraph in the 'C' series of the Official Journal of the European Communities. Without prejudice to Articles 3 (3) ans 13 (3) of Regulation (EEC) No 355/79 , the provisions of the first and second subparagraphs shall not preclude the possibility of the Member States permitting the residual sugar content of wines marketed on their territory to be indicated by a figure or other mark forming part of a graduated scale .' 13 . 4 . 84 Official Journal of the European Communities No L 101 /19 5. The text of the second indent of Article 16 ( 1 ) in the German and Dutch versions is replaced by the following : (a) in the German version : provided that the Spanish provisions regarding the use of that term are observed.' 7 . The second paragraph of Article 19 is replaced by the following : 'The above wording shall be printed in letters at least 120 mm high.' 8 . The Annexes are amended in accordance with the Annex to this Regulation . '  zu den natÃ ¼rlichen oder technischen Wein ­ baubedingungen, die diesem Wein zugrun ­ deliegen,' (b) in the Dutch version : '  de aan deze wijn ten grondslag liggende natuurlijke of technische omstandigheden van de wijnbouw'. 6 . The following is added to the first subparagraph of Article 1 6 (2) under (c) : '  "crianza" in the case of imported wines origina ­ ting in Spain bearing one of the geographical ascriptions listed in Annex II, point VII, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1984 For the Commission Poul DALSAGER Member of the Commission No L 101 /20 13 . 4. 84Official Journal of the European Communities ANNEX 1 . Annex I is amended as follows : (a) Point 3 'SPAIN' is replaced by the following : '3 . SPAIN  Denominacion de origen calificada  Denominacion de origen  Vino de calidad (')  Vino de calidad superior (')  Reserva  Gran Reserva ; (') Only for wines bearing a geographical ascription listed in Annex II, point VII(1 ) (denomina ­ ciÃ ³n de origen).' (b) The following is added after point 1 6 : ' 17. SAN MARINO  Superiore'. 2. Annex II is amended as follows : (a) The following geographical ascriptions are added to point II, 'ALGERIA' :  Mostaganem  Oranie' ; (b) Point VII 'SPAIN is replaced by the following : 'VII . SPAIN 1 . Wines entitled to the description 'denominaciÃ ³n de origen bearing one of the following geographical ascriptions : Jumilla Almansa  Rioja  Tarragona  Valdeorras  Ribeiro La Mancha MÃ ©ntrida ValdepeÃ ±as Ampurdan-Costa Brava  Priorato  Alella  Utiel-Requena Yecla Campo de Borja Rueda  Valencia  Alicante  Carinena  Navarra  Penedes Ribera del Duero Condado de Huelva Montilla  Moriles 2. Wines bearing one of the following names of the wine-growing region or sub-region of origin : Region Gallega Ribera del Ulla Chantada Quiroga Amandi  SalnÃ ©s  Cambados  El Rosal  Baixo MiÃ ±o  Valle de Monterrey  Condado del Tea  Valle del MiÃ ±o (') Ribera del Sil Bollo  Betanzos Celanova Fondo de la Ria de Vigo y Morrazo Region Cantabrica  Baquio  Guetaria  Potes 13 . 4 . 84 Official Journal of the European Communities No L 101 /21 Valtiendas La Baneza Campo de San Esteban Ribera del Cea Benavente Fermoselle Bajo Aragon Muniesa Belchite Valderrobles Daroca Region del Duero  Toro  Cigales  A1 Bierzo  Valdevimbre-Los Oteros  Ribera del Arlanza  La Ribera de Salamanca  La Sierra Region de alto Ebro Region Aragonesa  Somontano  Calatayud  Ateca  ValdejalÃ ³n  Alto Jiloca Region Catalana  Terra Alta (')  Conca de Barbera (')  Anoia  ArtÃ ©s  Conca de Tremp Region Balear  Binisalem  Felanitx Region Extremena  Tierra de Barros  Almendralejo  Montanchez  Canamero Region Central  Manchuela  Arganda  Navalcarnero  San Martin de Valdeiglesias  Cebreros  Monte Aragon Penellas Raimat Segarra Baja Bajo Ebro-MontsiÃ ¡ Guarena-Don Benito Matanegra-El Raposo Cilleros Pozohondo Valle del Alberche Valle del Tietar SacedÃ ³n-MondÃ ©jar Galvez Region Levantina  Bullas San Mateo Bajo Maestrazgo Abanilla  BeniarrÃ ©s  Lliber-JÃ ¡vea Region Andaluza  Los Palacios  Lopera  Laujar Region Canaria  La Geria  Tacoronte  Fuencaliente Villaviciosa La Costa de Granada Aljarafe El Golfo Icod (') The name of this sub-region shall be accompanied by the name of the wine-growing region to which the sub-region belongs.' (c) Point VIII (B), 'UNITED STATES OF AMERICA is replaced by the following : 'B. Wines bearing one of the following names of the States and/or viticulture areas of origin No L 101 /22 Official Journal of the European Communities 13 . 4 . 84 1 . California 1.1 . Viticultural areas :  Alexander Valley  Carmel Valley  Carneros  Central Coast Counties  Clarksburg  Dry Creek (')  Dry Creek Region (')  Dry Creek Valley ( ! )  Edna Valley  Hopland  Lime Kiln Valley  Livermore Valley  Lodi (')  Los Carneros  Mt. Veeder  Mt. Veeder District  Napa Valley  Napa-Sonoma-Mendocino  North Coast Counties  Paso Robles  Pinnacles  Pope Valley  Redwood Valley  Russian River Valley  Sanel Valley  Santa Clara Valley  Santa Cruz Mountains  Santa Ynez  Santa Ynez Valley  Saratoga  Shenandoah Valley (')  Sierra Foothills  Solvang  Sonoma Valley  Temecula  Templeton  Yountville  Santa Maria Valley  San Pasqual Valley  Guenoc Valley  McDowell Valley  Chalone (')  Cienega Valley  Paicines  Solano County Green Valley  Suisun Valley  Anderson Valley  Arroyo Seco  Cole Ranch  El Dorado  Fiddletown  Howell Mountain  Knights Valley  Merritt Island  North Coast  Potter Valley  Sonoma County Green Valley  Willow Creek  York Mountain 2 . Indiana 2.1 . Viticultural area Ohio River Valley (') 3 . Kentucky 3.1 . Viticultural area Ohio River Valley (') 4 . Michigan 4.1 . Viticultural areas :  Fennville  Leelanau Peninsula  Lake Michigan Shore 5 . Missouri 5.1 . Viticultural areas :  Augusta  Hermann (') 6 . New York 6.1 . Viticultural areas :  Finger Lakes  Hudson River Region  Lake Erie Islands  Lake Erie (') 7 . Ohio 7.1 . Viticultural areas :  Isle of St. George  Loramie Creek ;  Grand River Valley  Lake Erie (')  Ohio River Valley ( ! ) 8 . Oregon 8.1 . Viticultural area : Willamette Valley 13 . 4 . 84 Official Journal of the European Communities No L 101 /23 9 . Pennsylvania 9.1 . Lancaster Valley 9.2 . Lake Erie (') 10 . Virginia 10.1 . Viticultural areas :  Rocky Knob  Shenandoah Valley (')  North Fork of Roanoke 11 . West Virginia 11.1 . Viticultural areas :  Shenandoah Valley (')  Ohio River Valley (') 12. Washington 12.1 . Viticultural area : Yakima Valley (') The name of this viticultural area must be accompanied by the name of the state to which the viticultural area belongs.' (d) The following points are added after point XX : 'XXI . SAN MARINO Wines from this country's specified wine-growing region . XII . EGYPT Wines bearing one of the following geographical ascriptions :  Matamir  Oasis Fayoum  Mauriutis  Nubaria  Valley of the Nile'. 3 . Annex III is amended as follows : (a) In point III , 'GREECE', in the Greek version footnote (8) and the references thereto are deleted. Footnote (') is renumbered footnote (8). (b) In point IV, ' ITALY', the footnote reference l( 2)', is added after 'ALICANTE' and the following footnote is added at the foot of the page : '( 2)' The variety name 'Alicante ' may not be used alone in the description of a wine .' 4 . Annex IV is amended as follows : (a) In point III , 'AUSTRALIA', the word 'Cabernet' is added in the right-hand column as a synonym for 'Carbernet Sauvignon' ; (b) In point XIV, 'BULGARIA' :  the following variety names are added in the left-hand column : 'Sauvignon blanc , 'MÃ ¼ller-Thurgau , 'GrÃ ¼ner Veltiner' and 'Gamay noir',  'Sauvignon and 'Gamay are added in the right-hand column as synonyms for the corres ­ ponding varieties ; (c ) The following is added after point XVII : ' List of varieties accepted in the Community Accepted synonyms XVIII . SPAIN AirÃ ©n AlbariÃ ±o Albillo Bobal Brancellao Cabernet franc Cabernet Sauvignon CaiÃ ±o Cayetana Chardonnay Diego Manchega, Valdepenera Blanca Tinto de Requena No L 101 /24 Official Journal of the European Communities 13 . 4. 84 List of varieties accepted in the Community Accepted synonyms Dona Blanca Espadeiro Ferron Gamay Garnacha Garnacha blanca Garnacha tintorera Garrido fino GewÃ ¼rtztraminer Godello Graciano ListÃ ¡n ListÃ ¡n negra Loureiro Macabeo Malbeo Malvar Malvasia Malvasia Riojana Manto Negro Mazuela MencÃ ­a Merlot Merseguera Monastrell Moscatel SamsÃ ³ Moscatel de grano menudo MÃ ¼ller-Thurgau Negramoll Ondarrabi beltza Ondarrabi zuri Palomino Pansa blanca Pansa negra Pansa valenciana Pardilla Parellada Pedro XimÃ ©nez Picapoll Pinot Planta fina de Pedralba Prieto Picudo Riesling Rufete Sauvignon Sirah Souson Sylvaner Tempranillo TorrontÃ ©s Treixadura Verdejo Verdil Xarel-lo Zalema XIX. ALGERIA Alicante Bouschet XX. SAN MARINO San Giovese Biancale ' Moza fresca Garnacho, Lladoner, Tinto AragonÃ ©s Tontorera Loureira Viura, AlcaÃ ±Ã ³n Rojal bianco, Subirat Crujillon , SamsÃ ³ Exquitxagos Morastel , Moristel , Alcayata Moscatel dorado Palomino fino Vinater, Vinyater Montonec Pero XimÃ ©n Pinot negro Riesling renano Cencibel , Tinto fino, Ull de Llebre, Tinto del Pais, Jacivera, Tinto de Toro